Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
The following is an examiner’s statement of reasons for allowance follow. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The claim are allowable over the prior art for failing to teach the specific sequence of claim and the narrowly claimed 4 unique sets of information that are validated by mapping the data to data obtained from one or more web based platforms. The specification teaches that the one or more web-based platform  includes websites like Facebook, Instagram, WhatsApp, Linkedin, Twitter, Gmail, Yahoo, Orkut and the like. Verifying, Validating through mapping is claimed as a step done in real time.
 

The 4th set of data is claimed to include all of the following data points device model, processor, RAM, operating system, IMEI number, IP address, MAC address and GPS data associated with the portable communication device of the user.  

Upon mapping the 3rd and then 4th set of data, the system triggers a camera of the portable sending communicating device. The triggering captures a real time image of the user and subsequent to capturing the image,  the image is mapped in real time to an image found from one of the web based platforms described.    The selection of the reference image is claimed to include only images that were th set of data specifications similar to that the user’s 4th set of data, defined as   device model, processor, RAM, operating system, IMEI number, IP address, MAC address and GPS data associated with the portable communication device.

Further, the user selects the one or more modes of transfer of the financial asset on the mobile application installed inside the portable communication device where modes of transfer are said to be destination like a bank account or digital wallet. 

The closest prior art is that WO 2015136503, US Patent 20160142397, which alone of together fail to teach this specific sequence of step with this specific detailed list of portable device characteristics. 
 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753.  The examiner can normally be reached on Monday - Thursday 10AM-8PM PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-0160.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/RICHARD C WEISBERGER/Primary Examiner, Art Unit 3698